Citation Nr: 1809498	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-18 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1990. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination may be required.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
The Veteran's most recent VA examinations for the claims on appeal were conducted in November 2010 and June 2011.  These examinations reflect normal range of motion, no loss of function after repetitive motion, and an absence of neurological symptoms.  At this examination, the Veteran was found able to walk two acres, with brief periods of rest.  His reflexes, strength testing, and sensation were all normal.  No neurological symptoms were recorded.  The Veteran received a 10 percent rating in a decision dated March 2012.  

However, in a May 2012 record, the Veteran endorsed restricted forward flexion of the spine.  Accordingly, the Veteran filed an increased rating claim in June 2012, alleging that his lower back disability was more severe than was reflected in his current rating.  This notice asserted that the Veteran experienced extreme pain and limitation of motion upon bending.  A July 2012 record reflected inadequacy of penile erection and difficulty rising from a seated to a standing position.  In contrast to earlier records, a July 2013 Vocational and Rehabilitation and Employment assessment showed that the Veteran had been experiencing difficulty with balance.  The presence of erectile dysfunction may indicate other neurological symptoms for which the Veteran may be entitled to a separate rating.  Accordingly, in a December 2017 appellate brief filed through his representative, the Veteran still maintains that his symptoms do not reflect the current state of his disability.   As such, a remand is necessary to ensure all necessary due process is afforded to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment records from any VA facility or private treatment provider from which the Veteran has received treatment.  

If the Veteran has received additional private treatment beyond the examination of record, he should be afforded an appropriate opportunity to submit those records.
 
2.  Schedule the Veteran for a VA examination to obtain medical findings concerning the current severity of his lumbar spine disability, to include any associated neurologic impairment.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




